DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8-11 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent Application Publication No. 2016/0356432, hereafter referred to as Scribante ‘432.  Scribante ‘432 discloses a lighting device (figures 1-14G), comprising: a base 209, a cover 305 and a lighting module 101, and wherein the cover is disposed on the base (fig. 10G), and a receiving chamber is formed between the cover and the base (figures 10B and 10G); and the lighting module 101 comprises a light source module and a driving power source (driving power source 413, paragraph numbers 137-138 or driving power source is existing ballast in the receiving chamber, para. #138 and fig 10B), wherein the light source module 101 is rotatably disposed on a side wall of the base (para. # 193), the driving power source is disposed in the receiving chamber, and the light source module is connected with the driving power source (driving power source 413, paragraph numbers 137-138 or driving power source is existing ballast in the receiving chamber, para. #138 and fig 10B).
Regarding claim 8, the lighting device according to claim 1, wherein: the lighting module further comprises one selected from the group consisting of: a sensor, an inverter, a wiring terminal, an adapter connector and a battery, and the sensor, the inverter, the wiring terminal, the adapter connector and the battery are all disposed in the receiving chamber, and are all connected with the driving power source (see sensor, wiring and adapters in para. #’s 112, 192, 205 and 208-212).
Regarding claim 9, the lighting device according to claim 1, wherein a handle pulling member 329 is disposed on the rotatable support to detach one end of the lighting module from the base (para. # 127).
Regarding claim 10, the lighting device according to claim 1, further comprising a housing (201, 203 and 205, figures 2A and 10B) disposed outside the base to cover the base in a circumferential direction of the base.
Regarding claim 11, the lighting device according to claim 1, wherein: a fixing mechanism (201, 103, 215) is disposed at a bottom of the base in a direction from the cover to the base, and the base is connected to a wall by the fixing mechanism.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Scribante ‘432.  Scibante ‘432 discloses the claimed invention except for the teaching that the rotatable support is snap fitted with the side walls of the base.
Regarding claim 2, Scribante ‘432 discloses the light source module comprises a light source substrate 101 and a rotatable support (301, 303, 307, 309), one end (end where hinge 303 is located) of the rotatable support is rotatably disposed on the side wall of the base (para. # 193), and the other end (end where latch 301 is located) of the rotatable support is fitted (via latches, hooks and slot connection, see para. numbers 100-101) with the side wall of the base, and the light source substrate is disposed on the rotatable support (para. # 193).   
It would have been obvious to one skilled in the art before the effective filing date of applicant’s invention to modify the connection of Scribante ‘432 to be a snap fit connection since such a modification would have merely been an obvious engineering design choice yielding the predictable results of efficiently holding the rotatable support of Scribante ‘432 to the base.
Regarding claim 7, the lighting device according to claim 2, wherein a plurality of light source elements is disposed on the light source substrate (plural LEDs connected to any component of light module, including substrates 307 and 309, see paragraph numbers 112-113).

Allowable Subject Matter
Claims 3-6 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875